Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 20 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "MATRIX PROCESSING METHOD AND APPARATUS, AND LOGIC CIRCUIT"

Regarding independent claims 1 and 10, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: displaying a first plurality of shortcuts when the first fingerprint matches a first preset fingerprint and a duration of the first finger at the preset position on the touchscreen exceeds a first predetermined duration; detecting a first sliding operation input by the first finger using the preset position on the touchscreen as a start position; determining a first shortcut from the first plurality of shortcuts according to at least a first direction of the first sliding operation; and running the first shortcut.

Regarding independent claim 19, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: displaying a first interface on the touchscreen when the fingerprint matches a preset fingerprint and a first duration of the user's finger at the preset position on the touchscreen exceeds a first predetermined duration; detecting a sliding operation input by the user's finger by using the preset position on the touchscreen as a start position; determining a first 

Dependent claims 2 – 9, 11 – 18 and 20 are also allowed as a result of their dependency to claims 1, 10 and 19, respectively.

Specifically, the closest prior art, CHOI, Jae Joon (US-20170017825-A1, hereinafter simply referred to as Choi), CHO, Eunhyung (US-20140292670-A1, hereinafter simply referred to as Cho) and Shepherd, Matthew E. (US-20140283142-A1, hereinafter simply referred to as Shepherd) have been overcome by Applicant's teaching as cited above.












____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666